DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed specification does not appear to provide support for the newly-claimed limitation of a graphical user interface that is external to the bioprinter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 32 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "means for dispensing the bio-ink" in lines10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 10 and 32-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1), Wigand et al (U.S. Patent Application Publication 2009/0252821 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1).
             Regarding claim 1, Campbell et al (see the entire document, in particular, paragraphs [0008], [0009], [0019], [0062], [0126], [0127], [0137], [0139], [0149], [0150] and [0153] – [0157]; Figure 1) teaches a bioprinter (see paragraph [0008] (apparatus for depositing bio-ink solutions) of Campbell et al), including (a) one or more printer heads (or dispensers), wherein each printer head includes a deposition orifice and a bio-ink, the bio-ink including a semi-solid composition including living cells (see paragraph [0019] (each micro-dispensing device may be an ink-jet print head) of Campbell et al; Figure 1, paragraphs [0009] (bio-ink solutions; bio-inks are either structural, functional and/or therapeutic), [0062] (a bio-ink includes a material which is liquid, semi-solid or solid), [0126] (therapeutic inks are incorporated into the biomimetic scaffold), [0127 (therapeutic bio-inks may be cells) and [0137] (dispensers 12, 16 (i.e., printer heads)) of Campbell et al); (b) a means for extruding the bio-ink by application of pressure to extrude the bio-ink through the deposition orifice (see paragraphs [0137] (first micro-dispensing device 12 dispenses a volume of a first bio-ink, second dispensing device 16 dispenses a volume of a second bio-ink), and [0139] (exemplary micro-dispensing devices include micro-dispensing solenoid valves, ink-jet print heads and precision syringe pumps (i.e., having a piston which applies pressure to the bio-ink)) of Campbell et al); (c) a means for determining a position of a selected dispenser in space (see Figure 1 and paragraphs [0155] (control system 110 includes a motion planning and control module 118 which controls the motion of the micro-dispensing devices relative to surface 22)  and [0156] (the micro-dispensing devices are movable along the X-, Y- and Z-axis) of Campbell et al); and (d) a programmable computer processor for regulating the dispensing of the bio-ink communicatively coupled to the means for determining a position of the selected dispenser and the means for dispensing the bio-ink (see paragraphs [0137] (first micro-dispensing device 12 dispenses a volume of a first bio-ink, second dispensing device 16 dispenses a volume of a second bio-ink), [0153] (dispenser control module 116 provides signals to the micro-dispensing devices to control the volume of dispensed material; programmable logic controller (I.e., programmable computer)) of Campbell et al); Figure 1 (dispenser control module 116 is connected to motion planning and control module 118 via mixture planning module 114). Campbell et al does not explicitly teach (1) means for receiving and holding at least one cartridge, (2) means for regulating the pressure and speed of dispensing, or (3) wherein the computer processor is programmable by a graphical user interface that is capable of receiving input of a visual representation of a desired tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on the visual representation inputted via the graphical user interface. Boland et al (see the entire document, in particular, paragraphs [0005], [0006], [0009], [0038] and [0056]; Figure 4) teaches a bioprinter (see paragraphs [0006] (forming a three-dimensional array of viable cells by ink-jet printing), [0009] (ink-jet printer (i.e., 3D printer)) and [0035] (ink-jet printers for rapid prototyping) of Boland et al), including means for receiving and holding at least one cartridge (see Figure 4; paragraphs [0038] (a reservoir (i.e., cartridge) may be contained within the printer) and [0056] (printer head 110; nozzles 210, 212, 214 (i.e., cartridges)) of Boland et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include means for receiving and holding at least one cartridge in the apparatus of Campbell et al in view of Boland et al in order to provide a relatively inexpensive, quick and efficient method of depositing a bio-ink onto a substrate (see paragraph [0005] of Boland et al). Wigand et al (see the entire document, in particular, paragraphs [0002], [0075], [0080] and [0082] – [0085]; Figures 5A – 5D and 6A – 6C) teaches an apparatus for three-dimensional printing (see paragraph [0002] (apparatus for making a three-dimensional object by three-dimensional printing), including means for regulating the pressure and speed of dispensing (see Figures 5A – 5D and 6A – 6C; paragraphs [0075] (spray device 24 has a pressurized propellant connection 72 to control the spray dispensing of material) and [0080] (spray device 24 uses the Bernoulli principle regarding the speed-pressure of the fluid; thermally controlled pressurized propellant such as air) of Wigand et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include means for regulating the pressure and speed of dispensing in the apparatus of Campbell et al in view of Wigand et al in order to control the dispensing of a material (see paragraph [0075] of Wigand et al). Yoo (see the entire document, in particular, the abstract; paragraphs [0005], [0022], [0076], [0083], [0098] and [0163]; Figure 1) teaches a bioprinter (see paragraph [0022] (3D tissue printer) of Yoo), wherein the computer processor is programmable by a graphical user interface that is capable of receiving input of a visual representation of a desired tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on the visual representation inputted via the graphical user interface (see paragraphs [0005] (living cells are printed in combination with computer-aided design), [0022] (in-house software (run on a computer) dispenses coordinates/vectors as well as the printing sequence through a graphic user interface), [0076] (computer-aided design program controls the printing nozzles), [0083] (specifications of the construct are entered into a computer program) and [0098] (3D constructs contain living cells; cell printing is computer-assisted) of Yoo), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a computer processor that is programmable by a graphical user interface that is capable of receiving input of a visual representation of a desired tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on the visual representation inputted via the graphical user interface in the apparatus of Campbell et al in view of Yoo in order to manufacture a custom made, three-dimensional construct (see paragraph [0005] of Yoo.
             Regarding claim 2, see paragraph [0139] (precision syringe pumps) of Campbell et al.
             Regarding claims 3, 4 and 7, see paragraph [0157] (temperature controller; cooling unit) of Campbell et al.
             Regarding claims 5 and 6, see paragraph [0149] (heat source 108; infrared light) of Campbell et al.
             Regarding claim 10, see Figure 1 and paragraph [0137] of Campbell et al.
             Regarding claims 32 and 33, see paragraphs [0005] (living cells are printed in combination with computer-aided design), [0022] (in-house software (run on a computer) dispenses coordinates/vectors as well as the printing sequence through a graphic user interface), [0076] (computer-aided design program controls the printing nozzles), [0083] (specifications of the construct are entered into a computer program), [0098] (3D constructs contain living cells; cell printing is computer-assisted) and [0163] (images representing the desired structure; sampled printing coordinates, vector mode) of Yoo.
             Regarding claims 34-36, see Figure 1 of Yoo (the graphical user interface is external to (or outside of) the bioprinter).
Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1), Wigand et al (U.S. Patent Application Publication 2009/0252821 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1) as applied to claims 1-7, 10 and 32-36 above, and further in view of Kritchman et al (U.S. Patent Application Publication 2006/0054039 A1).
             Regarding claim 8, Campbell et al (in combination with Boland et al, Wigand et al and Yoo) does not explicitly teach any of the recited cooling means. Kritchman et al (see the entire document, in particular, paragraphs [0001], [0008] and [0099]; Figure 3A) teaches an apparatus for three-dimensional printing (see paragraph [0001] (apparatus for three-dimensional printing) of Kritchman et al), including a convection cooler (or fan cooler; see Figure 3A and paragraph [0099] (blowing unit 330, sucking unit 340, drawing in cool air; temperature control unit 310 may include a heating source) of Kritchman et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a convection cooler (or fan cooler) in the apparatus of Campbell et al (in combination with Boland et al, Wigand et al and Yoo) in view of Kritchman et al in order to cool the layers of the object (see paragraph [0008] (cool layers of an object) of Kritchman et al).
Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1), Wigand et al (U.S. Patent Application Publication 2009/0252821 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1) et al as applied to claims 1-7, 10 and 32-36 above, and further in view of Boyce et al (U.S. Patent Application Publication 2003/0039676 A1).
             Regarding claim 9, Campbell et al (in combination with Boland et al, Wigand et al and Yoo) does not explicitly teach (1) means for applying a wetting agent. Boyce et al (see the entire document, in particular, paragraphs [0085], [0089], [0122] and [0154]) teaches an apparatus for three-dimensional printing (see paragraph [0122] (apparatus for three-dimensional printing) of Boyce et al), including means for applying a wetting agent to a bio-ink (see paragraphs [0085] (wetting agent in combination with bioactive agents) and [0154] (the ingredients are all combined prior to three-dimensional printing) of Boyce et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include means for applying a wetting agent in the apparatus of Campbell et al (in combination with Boland et al, Wigand et al and Yoo) in view of Boyce et al in order to improve handling of the material for three-dimensional printing (see paragraph [0089] (wetting agents improve the handling of the material) of Boyce et al).
Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1), Wigand et al (U.S. Patent Application Publication 2009/0252821 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1) as applied to claims 1-7, 10 and 32-36 above, and further in view of Skubic et al (U.S. Patent Application Publication 2010/0100222 A1).
   Regarding claim 11, Campbell et al (in combination with Boland et al, Wigand et al and Yoo) does not explicitly teach (1) a receiving surface, wherein the topography of the receiving surface is designed to accommodate or influence the size, shape, texture or geometry of the one or more deposited structures. Skubic et al (see the entire document, in particular, paragraphs [0002], [0025], [0026], [0036] and [0037]; Figures 2 and 4A – 4C) teaches an apparatus for three-dimensional printing (see paragraph [0002] (apparatus for making a three-dimensional object by digital manufacturing) of Skubic et al), including a receiving surface, wherein the topography of the receiving surface is designed to accommodate or influence the size, shape, texture or geometry of the one or more deposited structures (see Figures 2 and 4A – 4C; paragraphs [0025] (platform assembly 14 includes deformable platen 34), [0026] (top surface of deformable platen includes grooves), [0036] (lower a given portion of deformable platen 34) and [0037] (raise a given portion of deformable platen 34) of Skubic et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a receiving surface, wherein the topography of the receiving surface is designed to accommodate or influence the size, shape, texture or geometry of the one or more deposited structures in the apparatus of Campbell et al (in combination with Boland et al, Wigand et al and Yoo)  in view of Skubic et al in order to provide a three-dimensional product with desired size, shape texture or geometry.
Allowable Subject Matter
Claims 27, 30 and 31 are allowable over the prior art references currently of record.
The following is a statement of reasons for the indication of allowable subject matter:  Sekino et al (U.S. Patent Application Publication 2012/0050420 A1) does not disclose, suggest or teach a lever to calibrate the position of at least one of the printer heads.
Response to Arguments
Applicant's arguments filed on 05 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that (1) Campbell et al does not disclose, suggest or teach a bio-ink that is a solid or semi-solid composition including living cells, or (2) extruding a bio-ink through a deposition orifice. (1) According to the originally-filed specification, a “bio-ink” is a liquid, semi-solid or solid composition comprising a plurality of cells (paragraph [0029] of the originally-filed specification). Campbell et al teaches that a bio-ink is a liquid, semi-solid or solid (see paragraph [0062] of Campbell et al). (2) According to the originally-filed specification, priming the cartridge means the contents of the cartridge are made ready for dispensing, deposition or extrusion by compacting and advancing the contents of the cartridge until the material to be dispensed is located in a position in contact with the dispensing orifice (emphasis by Examiner; paragraph [0088] of the originally-filed specification). This means that the terms “dispensing”, “deposition” and “extrusion” are equivalent terms and the dispensing by the apparatus of Campbell et al is equivalent to extrusion (or extrude, extruding) recited in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742